DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/US18/25449 filed 03/30/2018, 
	which claims benefit of 62/479,822 filed 03/31/2017 and
	claims benefit of 62/544,375 filed 08/11/2017 and 
	claims benefit of 62/587,783 filed 11/17/2017.
	However, the subject matter of “a delayed released buffering component” as recited in independent claim 1 is not present in either 62/479,822 or 62/544,375. Thus, the claims in this instant application will not receive filing date benefit of provisional applications 62/479,822 and 62/544,375.
	As such, claims 1-28 of this instant application are afforded the effective filing date of 11/17/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2019, 12/03/2020, 01/25/2021 and 02/16/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.



Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 drawn to, an abuse deterrent pharmaceutical composition, in the reply filed on 04/28/2021 is acknowledged.
Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2021.

Status of the Claims
Claims 1-28 are pending in this instant application, of which claims 24-28 are withdrawn at this time being as being drawn to non-elected invention/group.
Claims 1-23 are examined herein on the merits for patentability. 

Claim Objections
Claims 3, 10 and 14 are objected to because of the following informalities:  claims 3, 10 and 14 recite improper Markush language.  When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. For example, a proper Markush language for claim 3 is “the cationic copolymer comprises one or more selected from  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaka et al (1 December 2016; US 2016/0346274 A1) in view of Lovgren et al (22 November 1988; US 4,786,505).
Regarding claims 1 and 22, Vaka teaches abuse-deterrent drug formulations and dosage form with built-in overdose protection comprising a drug susceptible to abuse, a cationic pH dependent polymer such as a cationic copolymer based on dimethylaminoethyl methacrylate, butyl methyacrylate, and methyl methacrylate (EUDRAGIT® EPO), a first buffering agent, and a second buffering component that is optionally coated with an enteric coating (Abstract; [0008]-[0012], [0033]-[0042], [0051]-[0076] and [0174]-[0181]; Examples 1 and 2; Tables 5 and 14).
While Vaka teaches that the second buffering component is optionally coated with an enteric coating, it would have been obvious to one of ordinary skill in the art to include an enteric coating on the second buffering component, and produce the claimed invention. One of ordinary skill in the in art would have been motivated to do so because it well-understood in the prior art in view of Lovgren, the purpose of enteric coating a core containing a buffering agent is to ensure good stability of the core component(s) during long-term storage of the formulation, as well as, improve resistance towards gastric juice so as the dissolution or release of core material is delayed such that the coating does not dissolve in the stomach and only dissolve in the intestinal juice so as the desired release of the core material can be achieved in the small intestine (Lovgren: Abstract; columns 3-5; Examples 1-10). Thus, an ordinary artisan interested to 
Regarding claims 2 and 3, Vaka teaches the cationic pH-dependent polymer is a cationic polymer based on dimethylaminoethyl methacrylate, butyl methyacrylate, and methyl methacrylate (EUDRAGIT® EPO) ([0039]-[0040]; Examples 1 and 2; Tables 5 and 14).
Regarding claim 4, Vaka teaches the buffering agent is selected from calcium carbonate, sodium bicarbonate, magnesium oxide, trisodium phosphate or mixtures thereof (Examples 1 and 2; Tables 5 and 14).
Regarding claims 5 and 6, Lovgren teaches and provide guidance for the enteric coated buffering component to comprise a core containing the buffering agent, a 
Regarding claims 7-11, Lovgren teaches and provide guidance for the enteric coated buffering component to comprise a core containing the buffering agent, a subcoating around the core containing hydroxypropyl methylcellulose phthalate (a sustained-release ingredient), and a shell surround the subcoating comprising a Eudragit® enteric polymer (Lovgren: Abstract; columns 3-5; Examples 1-10). Lovgren teaches the subcoating can contain a second buffering agent such as calcium carbonate, and the buffering agent in the core and subcoating can be the same (Lovgren: column 4, lines 4-45; Examples 1-10). Vaka teaches inclusion of a cationic copolymer such as EUDRAGIT® in a coating layer, thereby providing guidance for including a cationic copolymer in a coating layer surrounding a core material (Vaka: [0065] and [0081]; Example II, Table 6).
Regarding claim 12, Vaka and Lovgren teach the buffering agent is selected from calcium carbonate, sodium bicarbonate, magnesium oxide, trisodium phosphate or mixtures thereof (Vaka: [0063], Examples 1 and 2, Tables 5 and 14, and claim 20: Lovgren: columns 3-4; claims 1-6).
Regarding claim 13, Vaka and Lovgren teach the buffering agent is selected from calcium carbonate, sodium bicarbonate, magnesium oxide, trisodium phosphate or mixtures thereof (Vaka: [0063], Examples 1 and 2, Tables 5 and 14, and claim 20: Lovgren: columns 3-4; claims 1-6). Vaka and Lovgren teaches the first and second 
Regarding claim 14, Vaka and Lovgren teaches the enteric coating agent can be hydroxypropyl methylcellulose phthalate (Vaka: [00165] and [0181]; Lovgren: column 4, lines 60-end, and Examples 7-8).
Regarding claims 15-17, Vaka teaches the composition further contains an acid suppressing agent such as H2-antagonist ([0071]-[0072]; claims 32-35). Vaka teaches the acid suppressing agent is present in the composition can be optimize an amount that when the formulation is taken in the prescribed amount, it does not suppress gastric acid secretion or increase the pH of the gastric fluid but does raise the pH of the gastric fluid when multiple dosage units are taken ([0071]), thereby would be a lowest therapeutic dose of the acid suppressing agent such as H2-antagonist.
 Regarding claims 18-21, Vaka teaches in addition to the drug susceptible to abuse, the composition further contains another drug such as an antidepressant, an opioid or a fatty acid ([0036]-[0037]; claims 31-37). Vaka teaches the composition can further contain polysaccharide ([0059]; claim 17). The polysaccharide, antidepressant, opioid or fatty acid being structurally the same as the polysaccharide, antidepressant, opioid and fatty acid as recited in claims 19 and 20, respectively, and thus, would implicitly function as an ingredient for increasing gastric time. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaka et al (1 December 2016; US 2016/0346274 A1) in view of Lovgren et al (22 November 1988; US 4,786,505), as applied to claims 1 and 22 above, and further in view of Dharmadhikari et al (1 October 2015; US 2015/0272902 A1).
The composition and dosage form of claims 1 and 22 are discussed above, said discussion are incorporated herein in its entirety.
However, Vaka and Lovgren do not teach the dosage form is a food bar or a beverage of claim 23.
Regarding claim 23, Dharmadhikari teaches an abuse deterrent oral dosage for preventing intentional abuse for addiction or suicidal attempt or unintentional/accidental overdosing, whereby the abuse deterrent oral dosage is incorporated in a beverage ([0026]-[0102], [0106], [0110], [0168] and [0169]).
It would have been obvious to one of ordinary skill in the art to formulate the abuse deterrent oral dosage of Vaka in a dosage form such as a beverage per guidance from Dharmadhikari, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because per Dharmadhikari, the abuse deterrent dosage form is resistant to alcohol and thus, the 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9101636 in view of Vaka et al (1 December 2016; US 2016/0346274 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘636 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer of dimethylaminoethyl methacryate, butyl methacrylate and methyl methacrylate, and a buffering ingredient. 
The difference between the Patent ‘636 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component. However, it would have been obvious to include a delayed release buffering component to the composition of Patent ‘636 in view of the guidance from Vaka, which teaches that enterically coated buffering component can be included in abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer of dimethylaminoethyl methacryate, butyl methacrylate and methyl methacrylate, and a buffering ingredient (Abstract; [0008]-
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 9101636 in view of Vaka.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9662393 in view of Vaka et al (1 December 2016; US 2016/0346274 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘393 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer of dimethylaminoethyl methacryate, butyl methacrylate and methyl methacrylate, and a buffering ingredient comprising one or more of calcium carbonate, sodium bicarbonate, magnesium oxide, tribasic sodium phosphate, and combinations thereof . 
The difference between the Patent ‘393 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component. However, it would have been obvious to include a delayed release buffering component to the composition of Patent ‘393 in view of the guidance from Vaka, which teaches that enterically coated buffering component can be included in abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer of dimethylaminoethyl methacryate, butyl 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 9662393 in view of Vaka.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10441657 in view of Vaka et al (1 December 2016; US 2016/0346274 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘657 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer containing methyl methacrylate, and a buffering ingredient. 
The difference between the Patent ‘657 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component and that the patent ‘657 further contains magnesium hydroxide. However, it would have been obvious to include a delayed release buffering component to the composition of Patent ‘657 in view of the guidance from Vaka, which teaches that enterically coated buffering component can be included in abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer of dimethylaminoethyl methacryate, butyl methacrylate and methyl methacrylate, and a buffering ingredient (Abstract; [0008]-
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10441657 in view of Vaka.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10688184 in view of Vaka et al (1 December 2016; US 2016/0346274 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘184 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, a cationic copolymer of dimethylaminoethyl methacryate, butyl methacrylate and methyl methacrylate, and mixtures of buffering/pH-modifying agents. 
The difference between the Patent ‘184 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component. However, it would have been obvious to include a delayed release buffering component to the composition of Patent ‘184 in view of the guidance from Vaka, which teaches that enterically coated buffering component can be included in abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10688184 in view of Vaka.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 16899529 in view of Vaka et al (1 December 2016; US 2016/0346274 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘529 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer containing methyl methacrylate, and mixtures of buffering/pH-modifying agents. 
The difference between the Patent ‘529 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component. However, it would have been obvious to include a delayed release buffering component to the composition of Patent ‘529 in view of the guidance from Vaka, which teaches that enterically coated buffering component can be included in abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer of dimethylaminoethyl methacryate, butyl 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 16899529 in view of Vaka.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613